Gordon McCloud, J.
¶23 (concurring) — I agree with the majority that the Washington Constitution’s right to an open courtroom applied to the oral argument on the pretrial motion at issue here. Const, art. I, § 10; majority at 345. I also agree with the majority that when the argument on that motion occurred in the judge’s chambers, rather than in open court, that constituted a courtroom closure. Majority at 345.1 further agree with the majority that the closure occurred without the required inquiry, proceedings, and findings (under Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 505, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984); Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 *352(1982); and Allied Daily Newspapers of Washington v. Eikenberry, 121 Wn.2d 205, 210-11, 848 P.2d 1258 (1993), etc.), so it was unconstitutional.
¶24 Finally, I agree with the majority that in this context, we have to make a choice about what remedy is appropriate and that reversal is not necessarily the only option. I disagree, however, with the majority’s description of what this context is. First, the majority treats the context of this case as akin to the context presented in In re Detention of D.F.F., 172 Wn.2d 37, 256 P.3d 357 (2011) (plurality opinion), but claims that D.F.F. rejected reversal as the remedy for an error of this sort; in contrast, I would hold that the context of this case (closure of a single pretrial motion on which no testimony or evidence is taken) is totally different from the context of D.F.F. (closure of a completed trial), and that D.F.F. adopted reversal as the remedy for the latter but not for the former. Second, the majority treats the context of this case as akin to the context presented in criminal cases by relying on a federal criminal case, rather than a state civil case, to hold that reversal is not the appropriate remedy here; in contrast, I would hold that the state civil and federal criminal contexts are different and we cannot use one set of cases to determine the appropriate remedy in the other set of cases. The first point is important because D.F.F., a civil commitment case, clearly held that reversal is the remedy for complete closure of a civil commitment trial, and we should not overrule that holding. The second point is important because our prior state criminal cases have clearly held that the remedy for closure of a pretrial motion hearing is reversal, and we should not overrule those holdings. Unfortunately, I think the majority overrules both.
1. The Majority Either Misstates the Holding of D.F.F. or Implicitly Overrules It
¶25 The majority states that D.F.F. held that “structural error” analysis does not apply to involuntary commitment *353proceedings. It is true that only four members of the D.F.F. court stated that “structural error” analysis did apply to those proceedings and voted to reverse on that basis. And it is also true that three members of the D.F.F. court stated that “structural error” analysis did not apply to those proceedings and therefore voted to affirm due to failure to prove prejudice. But it is what the other two members of the court said that determines the holding of D.F.F. And the other two members of the court actually voted to reverse, not to affirm. They did so for one very specific reason: because civil commitment itself, a significant deprivation of liberty, constituted “sufficient prejudice” that requires the remedy of a new trial. Specifically,-Justices J.M. Johnson and Chambers wrote in the pivotal concurrence: “I agree with the dissent that ‘structural error’ analysis does not apply to the civil context. However, D.F.F., as a respondent committed after a closed hearing, demonstrates sufficient prejudice to warrant relief. Further, I agree with the lead opinion that the release of a transcript to D.F.F. is clearly not a sufficient remedy. Reversal of the commitment order and remand for new proceedings is the appropriate remedy based on the record in this case.” D.F.F., 172 Wn.2d at 48-49 (J.M. Johnson, J., concurring in result, joined by Chambers, J.).
¶26 So the first question in this case is what the holding of D.F.F. was. The majority says, “A principle of law reached by a majority of the court, even in a fractured opinion, is not considered a plurality but rather binding precedent.” Majority at 346 (citing Wright v. Terrell, 162 Wn.2d 192, 195-96, 170 P.3d 570 (2007) (per curiam)). But that is not complete. A principle of law to which a majority of justices agree can constitute binding precedent—even when located in separate opinions—but two additional prerequisites have to be met: (1) that principle of law must be necessary *354for the decision in the case rather than just dicta4 and (2) that principle of law must be the narrowest ground of agreement rather than the broadest.5
¶27 The narrowest ground on which six members of the D.F.F. court agreed was to reverse the commitment and remand for a whole new commitment trial because the entire first trial was closed. Four of those justices called the problem of closure throughout the trial “structural error” and therefore voted to reverse. Two other justices called the problem of courtroom closure throughout the trial nonstructural error but “prejudicial]” enough to vote for reversal. Those two additional votes were necessary for decision in D.F.F.', those two votes narrowed the ground of decision from automatic structural error warranting reversal to error warranting reversal due to the consequence of complete commitment as a result of a completely closed trial. Only three members of the court applied a far more forgiving type of harmless error review, found no harm, and would have affirmed.
¶28 Thus, the narrowest (not broadest) holding (not dicta) from D.F.F. is closure of an entire civil commitment trial that results in actual commitment6 violates the constitution and warrants the remedy of reversal. That means that the brief statement supposedly explaining D.F.F.’s holding as “[f]ive justices of this court explicitly rejected the proposition that the concept of‘structural error’ had a place *355outside of criminal law” in Saleemi v. Doctor’s Associates7 might be technically correct—but it is misleadingly incomplete. A complete description.' of D.F.F.’s holding would acknowledge that the discussion of structural error was not necessary for the decision because six justices ruled as a holding that when an entire civil commitment trial is closed without an Ishikawa inquiry, and the detainee is then committed to a secure facility and deprived of liberty as a result, then “[r]eversal of the commitment order and remand for new proceedings is the appropriate remedy.” D.F.F., 172 Wn.2d at 48-49 (J.M. Johnson, J., concurring in result, joined by Chambers, J.).
¶29 The majority therefore errs in stating that D.F.F. holds not only that “structural error” is inapplicable to commitment trials but also that “harmless error” cannot be proved from courtroom closure in those trials. In fact, harmless error was proved in D.F.F. itself. The majority either misstates the holding of D.F.F. or implicitly overrules it..
2. D.F.F.’s Actual Holding—That Reversal Is the Remedy for Courtroom Closure in a Civil Commitment Case Only When the Commitment Is a Result of the Closed Proceeding—Resolves This Case; Waller’s Remedy Holding, Which Bone-Club Rejected, Does Not
• ¶30 Still, D.F.F. does not dictate the remedy here. D.F.F. involved closure of an entire civil commitment trial. This case involves closure of a hearing on a (nonmeritorious) pretrial motion to dismiss, on which no testimony or evidence were offered, in a civil commitment case. D.F.F. never held that both unconstitutional closures require the same remedy. In fact, as discussed below, D.F.F. limited the reversal remedy to the specific context of a completely closed trial that results in a civil commitment.
*356¶31 The majority (at 348) and the concurrence (at 349-50) avoid this analysis. Instead, they rely on a criminal case, Waller v. Georgia, 467 U.S. 39, 49-50, 104 S. Ct. 2210, 81 LEd. 2d 31 (1984), to hold that courtroom closure errors, in general, can be remedied by something other than reversal. But Waller is a federal criminal case, and it imposes a remedy that we explicitly rejected as early as 1995. The Waller Court held that the appropriate remedy for unconstitutional courtroom closure of a suppression hearing in a criminal case was remand for a new suppression hearing. In State v. Bone-Club, 128 Wn.2d 254, 262, 906 P.2d 325 (1995), a state criminal case decided under the state constitution involving closure of another pretrial suppression hearing, we explicitly rejected the remedy of just a new suppression hearing. We recognized that that was the remedy that the State sought and that the United States Supreme Court had adopted. But we took a different path when faced with the exact same situation, that is, a closed suppression hearing that would require new testimony that might differ at a new hearing. We chose the remedy of complete reversal of the conviction instead.
¶32 Thus, both the majority and the concurrence err in relying on Waller to preclude reversal as a remedy in this case. Waller—a federal criminal case whose limited remedy we declined to follow in Bone-Club—is neither controlling nor persuasive authority on the proper remedy for courtroom closure, in violation of the state constitution, during a pretrial motion hearing in a civil commitment case.
¶33 Nevertheless, there is an important distinction between this case and D.F.F. In D.F.F., the entire trial was closed. In this case, a pretrial motion to dismiss was closed. In the criminal context, our court has held that both errors—closure of the trial and closure of a pretrial motion—warrant the remedy of reversal. E.g., Bone-Club, 128 Wn.2d 254; State v. Easterling, 157 Wn.2d 167, 181, 137 P.3d 825 (2006).
¶34 But the pivotal concurrence in D.F.F. said something different for the civil commitment context. That concur*357rence stated—and held—that- the detainee proved “sufficient prejudice” because he was “committed after a closed hearing.”D.F.F., 172 Wn.2d at 48.I read that as holding that reversal is required for courtroom closure throughout a civil commitment trial because of the causal nexus between the closed trial and the resulting civil commitment. In other words, the two concurring justices in D.F.F. found prejudice because D.F.F. was committed as a result of the trial, which was closed from beginning to end.
¶35 The prejudice that the two concurring justices found in D.F.F.—commitment as a result of a completely closed trial—is not present here. Rolando Reyes was committed as a result of an open trial. He was not committed as a result of the nonmeritorious pretrial motion to dismiss, on which no evidence was presented and no testimony was taken.
CONCLUSION
¶36 I respectfully concur. I am writing separately to emphasize that the analysis in this concurrence—which recognizes a choice of remedies for erroneous courtroom closures of different sorts—is compelled by, and consistent with, our state’s civil commitment cases. It is not compelled by, and not consistent with, our state’s criminal cases. In fact, the majority’s analysis is inconsistent with D.F.F., Bone-Club, and Easterling.

 State v. Meredith, 178 Wn.2d 180, 184, 306 P.3d 942 (2013), cert. denied, 134 S. Ct. 1329, 188 L. Ed. 2d 339 (2014).


 In re Pers. Restraint of Francis, 170 Wn.2d 517, 532 n.7, 242 P.3d 866 (2010) (“When there is no majority opinion, the holding is the narrowest ground upon which a majority agreed. See State v. Patton, 167 Wn.2d 379, 391, 219 P.3d 651 (2009) (citing Davidson v. Hensen, 135 Wn.2d 112, 128, 954 P.2d 1327 (1998)).” (emphasis added)); see Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977).


 As the D.F.F. lead opinion noted, “ ‘[C]ommitment is a deprivation of liberty. It is incarceration against one’s will, whether it is called “criminal” or “civil.” ’ ” 172 Wn.2d at 40 n.2 (quoting In re Gault, 387 U.S. 1, 50, 87 S. Ct. 1428, 18 L. Ed. 2d 527 (1967)).


 176 Wn.2d 368, 385-86, 292 P.3d 108 (2013) (citing D.F.F., 172 Wn.2d at 48-49 (J.M. Johnson, J., concurring in result, joined by Chambers, J.), 53 (Madsen, C.J., dissenting, joined by C. Johnson and Fairhurst, JJ.)).